 Case 1:15-cr-00290-LO Document 249 Filed 03/29/19 Page 1 of 4 PageID# 2572



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Case No. 1:15-CR-290-LO-1
                                             )
NOE MONTES-BOBADILLA,                        )       The Honorable Liam O’Grady
                                             )
               Defendant.                    )


       GOVERNMENT’S MOTION TO SEAL AND SUPPORTING MEMORANDUM
                PURSUANT TO LOCAL CRIMINAL RULE 49(E)

       The United States, through undersigned counsel, submits this Motion to Seal pursuant to

Local Rule of Court 49(E) of the Local Criminal Rules for the United States District Court for

the Eastern District of Virginia, and asks for an Order sealing the Government’s Position on

Sentencing and accompanying exhibits (collectively, “Government’s Position on Sentencing”),

which will be filed with the Clerk’s Office on March 29, 2019. The Government’s Position on

Sentencing will be filed under seal pursuant to Local Rule 49(E), which provides that the filing is

to be treated as sealed pending the outcome of this motion to seal.

       The United States seeks to file the Government’s Position on Sentencing under seal

because it contains information that should not be publicly available. Specifically, the

Government’s Position on Sentencing contains information from sealed pleadings and

cooperating sources. Given the safety concerns involved in this case, and the fact that four co-

defendants remain at large, this information should not be in the public domain.

       This Court has the inherent power to seal materials submitted to it. See Nixon v. Warner

Commc’ns Inc., 435 U.S. 589, 598 (1978) (“It is uncontested, however, that the right to inspect

and copy judicial records is not absolute. Every court has supervisory power over its own
 Case 1:15-cr-00290-LO Document 249 Filed 03/29/19 Page 2 of 4 PageID# 2573



records and files, and access has been denied where court files might have become a vehicle for

improper purposes.”); In re Sealed Affidavit(s) to Search Warrants Executed on February 14,

1979, 600 F.2d 1256, 1257 (9th Cir. 1979) (recognizing that “the courts have inherent power, as

an incident of their constitutional function, to control papers filed with the courts within certain

constitutional and other limitations”). “The trial court has supervisory power over its own

records and may, in its discretion, seal documents if the public’s right of access is outweighed by

competing interests.” In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).

       The United States has considered alternatives less drastic than sealing and has found none

that would suffice to protect the interests of the United States. The Government’s Position on

Sentencing should remain sealed until further Order of the Court.

       A proposed sealing order is submitted herewith for the convenience of the Court.
Case 1:15-cr-00290-LO Document 249 Filed 03/29/19 Page 3 of 4 PageID# 2574



                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney

                                        /s/    _________________
                                  Thomas W. Traxler
                                  James L. Trump
                                  Assistant United States Attorneys
                                  United States Attorney’s Office
                                  2100 Jamieson Avenue
                                  Alexandria, VA 22314
                                  Telephone (703) 299-3746
                                  Facsimile (703) 299-3980
                                  Email: Thomas.traxler@usdoj.gov


                                  Arthur G. Wyatt, Chief
                                  Narcotic and Dangerous Drug Section 
                                  Criminal Division
                                  U.S. Department of Justice

                                         /s/_______________
                                  Anthony T. Aminoff
                                  Trial Attorney
                                  Narcotic and Dangerous Drug Section
                                  Criminal Division, U.S. Department of Justice
                                  145 N Street, N.E., Washington, D.C. 20530
                                  (202) 616-2379
                                  Anthony.Aminoff@usdoj.gov
 Case 1:15-cr-00290-LO Document 249 Filed 03/29/19 Page 4 of 4 PageID# 2575



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of March, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system.



                                                                 /s/____________________
                                                     Thomas W. Traxler
                                                     Assistant United States Attorney
